DETAILED ACTION
This action is in response to the amendments filed 7 February 2022 for application 15/591886 filed on 5 May 2017. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 13, and 18 have been amended to include the following:
Each of independent claims 1 and 18 has been amended to include the following: “storing the user-defined anomaly data in a data map including timestamps associated with the data associated with a time range; determining that data associated with a subset of the time range includes duplicates; discarding duplicate data for the subset of the time range; generating new data for the subset of the time range; combining the user-defined anomaly data with the nominal data using data ordering to generate the anomaly detection dataset; storing the anomaly detection dataset.”
Independent claim 13 has been amended to include the following:” cause the user-defined anomaly data in a data map including timestamps associated with the data associated with a time range to be stored; determine that data associated with a subset of the time range includes duplicates; discard duplicate data for the subset of the time range; and generate new data for the subset of the time range; and a dataset merger including a logic circuit to combine the user-defined anomaly data with nominal data using data ordering to generate and store an anomaly detection dataset.”

The closest prior art of Abe et al. (“Outlier Detection by Active Learning”, KDD’06, 20-23 August 2006, pp. 504-509), Bao et al. (“A C-SVM based Anomaly Detection Method for Multi-dimensional Sequence over Data Stream”, 2016 IEEE 22nd International Conference on Parallel and Distributed Systems, 2016, pp. 948-955), Lin et al. (“Dynamic Sampling Approach to Training Neural Networks for Multiclass Imbalance Classification”, IEEE Transactions on Neural Networks and Learning Systems, Vol., 24, No., 4, April, 2013, pp. 647-660), and Batista et al. (“A study of the behavior of several methods for balancing machine learning training data”, ACM SIGKDD explorations newsletter 6.1, 2004, pp. 20-29) do not fairly teach or suggest the above limitations as recited in  independent claims 1, 13, and 18: 
Specifically, Abe et al. teach an anomaly dataset generation framework in which the anomaly data is generated according to a user-specified (anomaly generator) function and stored over a sequence of iterations in which individual (synthetic) anomaly data samples are evaluated for inclusion or exclusion in the anomaly data set. However, Abe et al. do not disclose the storing of timestamps associated with the data, the identification of duplicate data samples, and the discarding and regeneration of data over a subset of a time range and therefore do not teach  “storing the user-defined anomaly data in a data map including timestamps associated with the data associated with a time range; determining that data associated with a subset of the time range includes duplicates; discarding duplicate data for the subset of the time range; generating new data for the subset of the time range; combining the user-defined anomaly data with the nominal data using data ordering to generate the anomaly detection dataset.”
Bao et al. teach the generation of a timeline of samples of a data stream that consist of normal samples and abnormal samples in which the abnormal samples have timestamps (representable as a data map) and are ordered such that a set of contiguous abnormal samples are injected into a data stream as a data slice (i.e., they are concatenated/combined with normal data in that time stream). However, Abe and Bao do not teach the determination that any of the anomaly data samples (in particular, in a data slice with a temporal range extent) are duplicated, do not teach the discarding and regeneration of data over a subset of a time range, and therefore do not teach   “discarding duplicate data for the subset of the time range; generating new data for the subset of the time range.”
Lin et al. teach the generation of anomaly data via oversampling in minority classes (to mitigate class imbalance effects) in which the duplicate ratio (the ratio of the number of duplicates in a class to the total number of samples in the class) is reduced during training, thereby discarding identified duplicates over time (in order to avoid wastage training time and to reduce over-fitting caused by the duplication). However, Lin et al. do not teach an association between the duplicate data and a time range, do not teach the generation of new (anomaly) in response to discarding the duplicate data (i.e., the discarded data is not replaced or regenerated) and therefore Abe, Bao, and Lin do not teach “discarding duplicate data for the subset of the time range; generating new data for the subset of the time range.”
Batista et al. teach various methods to balancing training data, including the application of random over-sampling and SMOTE (Synthetic Minority Over-sampling Technique) to augment the number of samples within the minority class (a synthetic data generator) such that redundant/duplicate samples are removed to avoid overfitting (particularly in combination with the SMOTE algorithm) as a data cleansing operation through the removal of Tomek links in the (augmented) minority class. However, Batista et al. do not teach the replacement/regeneration of the new/synthetic samples that have been removed and therefore Abe, Bao, Lin, and Batista do not teach “discarding duplicate data for the subset of the time range; generating new data for the subset of the time range.”
Claim rejections under 35 USC 101 have been withdrawn in light of the amendments.

Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122